Citation Nr: 1640337	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1966 to July 1968.  He is the recipient of a Purple Heart medal for his service in Vietnam, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was initially provided with a hearing before a different Veterans Law Judge (VLJ) in September 2013.  However, through no fault of the Veteran, a transcript of that hearing was not available.  Accordingly, in May 2014, the Board provided the Veteran a new hearing with the undersigned VLJ in May 2014.  A hearing transcript has been associated with the claims file.

In November 2014, the Board denied this claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a Memorandum Decision vacating the Board's denial and remanding the issue back to the Board for further consideration.  Other than written argument from the Veteran's representative, no additional evidence has been received since the Court's decision.


FINDINGS OF FACT

1.  The Veteran meets the schedular requirements for a TDIU with a combined total rating of 80 percent.

2.  The combined effect of the Veteran's service connected disabilities, when evaluated in association with his educational attainment and occupational experience, do not preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person, in the judgment of the rating agency, is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Entitlement to TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet.App. 447, 452 (2009).  The inability to secure a substantially gainful occupation is determined in a two-part analysis: (1) the schedular requirement and (2) the impact of service-connected disabilities on a veteran's employability.

I.   Schedular Requirement

Generally, the veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

At the time of the Veteran's September 2010 TDIU claim to the present, he has met the schedular requirements for a TDIU.   The Veteran has a combined total rating of 80 percent for eight service connected disabilities including residuals of shrapnel wounds to the right thigh (50 percent), left eye (0 percent) and left thigh (0 percent), right thigh osteomyelitis (30 percent), residuals of shrapnel wounds to the right leg (20 percent) and right chest wall (10 percent), and scars of the right upper thigh (10 percent) and left lower leg (0 percent).  With the Veteran meeting the schedular criteria, the Board must now evaluate whether his service-connected impairments, considered singly or in combination, result in functional limitations that preclude him from obtaining and/or maintaining substantially gainful employment. 

II.  Impact of Service-Connected Disabilities on Employability

The determination of an award of a TDIU is dependent on the second part of the analysis - "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In analyzing the severity of these disabilities, VA may consider a veteran's level of education, special training, and previous work experience, but may not consider a veteran's advancing age and nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

A.  Education and Work 

In 1974, the Veteran graduated from college with a degree - most records state the degree is in biology, but a mental health note dated in March 2010 indicates it was in anthropology.  After military service, the Veteran began work as a letter carrier for the United States Postal Service (USPS) in 1985.  Although not corroborated by any work documentation or medical evidence, the Veteran reported that he had increasing difficulty handling the duties as a letter carrier and was eventually transferred to a postal clerk positon in 1989 to reduce the amount of walking and standing that he would have to do on a daily basis.  The role of a postal clerk position involved receiving and sorting mail and weighing packages, among other duties on a full-time basis, which allowed for a mix of exertional activities.  The USPS employed the Veteran as a postal clerk until his voluntary retirement in March 2010.  

Based on the Veteran's college education and varied work experience it is likely he could work in a variety of administrative settings sorting and filing documents similar to the way he sorted and filed mail, but with weight restrictions.  However, the Veteran's education and work experience is not viewed in a bubble.  The ability to obtain and maintain substantially gainful employment is also dependent on the impact of the Veteran's service connected disabilities.  

B.  Functional Limitations Caused by Service Connected Disabilities 

1.  Right Lower Extremity 

The Veteran has four disabilities affecting the right lower extremity, residuals of shrapnel wounds of the right thigh rated at 50 percent, osteomyelitis of the right thigh rated at 30 percent, residuals of shrapnel wounds of the right leg rated at 20 percent and a tender right upper thigh scar rated at 10 percent. 

In November 2010, the Veteran underwent a VA examination to evaluate the residuals of the shrapnel wound to the right lower extremity.  The Veteran reported that since his initial injury he has had recurrent, but infrequent, open wounds on the inner distal aspect of his right thigh.  He may be wound free for a year or have several episodes within a year with drainage that is purulent at times. During a flare up, the Veteran reported treating the active wounds with saline and bacitracin followed by wrapping in gauze bandages.  Despite these measures, the Veteran reported that it can take up to two months to heal. 

During the November 2010 VA examination, the Veteran also discussed how the right thigh osteomyelitis impacted his functional abilities. Since discharge from service, the Veteran reported that he underwent a surgical pin removal in his right femur as well as an incision and drainage, but had no further hospitalizations or surgeries for the osteomyelitis.  The Veteran reports attending several outpatient treatments for pain and mild infection with the most recent active infection occurring in 2009 with intermittent right thigh pain worsening over the years radiating down the right leg.  

The Veteran reported that the pain he experiences in his right lower extremity reduces his functional ability.  The Veteran reported that the pain felt like an achy, burning sensation and could last up to several weeks and was a 7 to 8 out of 10 in intensity (10 being the most intense).  During a flare-up, the Veteran may put off chores and other activities and may move slower.  The Veteran reported that his walking was limited to no more than a mile and a half, and he was unable to stand for any significant length of time.  He also reported occasional stiffness and weakness associated with the flare ups and occasional swelling with stair climbing. When that pain is at its worse, the Veteran will seek medical attention.  

The symptoms are relieved with reduced weightbearing, and taking ibuprofen. He also reported that over time, his symptoms have worsened in terms of frequency, duration and intensity.   He reported these symptoms will lead to difficulties in standing for prolonged periods and carrying out certain job functions, which he claims led to his retirement from the United States Postal Service.

As part of the evaluation, the Veteran underwent x-rays of the right lower extremity.  No abnormalities were seen in either the right tibia or fibular.  Multiple shrapnel fragments were seen in the soft tissue of the proximal to mid right thigh and a deformity of the right proximal femur was seen.  Osteomyelitis of the right thigh was noted but was currently quiescent.

Despite the difficulties the Veteran has reported with prolonged standing and walking, his gait and posture remained unaffected at the VA examination, and he was able to walk without the use of an assistive ambulatory device.  In evaluating the visible scars of the right thigh, there was no evidence of muscle herniation or the need to use a truss or support belt.  The sensation of the right thigh was normal.  

The scars of the right lower extremities were noted to have caused some underlying soft tissue damage but no limitation of motion or function, edema, inflammation, or keloid.  

In considering the Veteran's statements regarding functional limitations and the available physical examination report, the Board concludes he would be able to sustain sedentary employment with some standing and walking.  The Board also notes that it has been several years since the Veteran's most recent active infection, so this is not a condition that has presented any symptoms or impairment during the appeal period.  The Board also recognizes that the Veteran may have to take intermittent breaks throughout a 40-hour work week due to occasional flare-ups as reported by him.  However, the flare-ups appear to be more of a factor if he had to perform work at a higher exertional level than sedentary. 

2.  Other Affected Areas

The Veteran has a scar of the left lower extremity at the donor site rated as noncompensable, and residuals from a shrapnel wound of the right chest rated at 10 percent.  

At the November 2010 VA examination, the Veteran also reported worsening of the wounds to the left lower extremity and right chest.  He reported the legs as more painful than the chest.  When the Veteran has left lower extremity pain, it is of a similar nature as experienced in the right lower extremity, the pain is achy, sharp with a burning sensation.  The burning sensation occurs with muscle fatigue due to physical activity.  The pain experienced in the right chest and left lower extremity may interfere in the Veteran's mental abilities as a distraction, but he is able to manage the condition with ibuprofen.  

The Board finds that the left lower extremity impairment would, in concert with the right lower extremity impairment, limit the Veteran's ability for prolonged standing and walking.  Therefore, employment at the sedentary exertional level would be most appropriate, which would limit the issues that cause the Veteran the most difficulty.  The Board recognizes the Veteran's statements that he is unable to sit for any length of time.  However, independent of the Veteran's statements, no treating or evaluating source has found that the Veteran would have difficulty in a sedentary position.   Furthermore, a sedentary position would allow him to intermittently stand and shift positions to avoid any discomfort identified by him from being in one position for too long.  

The Veteran also reported residual scarring on both the left lower extremity and right chest, which was noticeable on the November 2010 VA examination, but were less noticeable than the scar of the right lower extremity.  Although scars were visible on the examination, the examiner found no limitation of motion or function due to the scar of the left lower extremity or right chest to include residual symptoms such as keloid, inflammation or edema.   The Board finds the scars cause no functional limitation that would limit the type of work he could obtain or maintain.

3.  Left Eye

The Veteran has residuals from a shrapnel wound rated as noncompensable.  In June 2010, the Veteran attended a follow-up appointment at the Providence, Rhode Island VA Medical Center (Providence VAMC).  He reported that his left eye was irritated with a coating for the past two months.  When evaluated by the eye clinic personnel, the eye appeared normal.  It was clear, there was no evidence of drainage, and the Veteran did not complain of any irritation.  He was told to apply a hot compress to the left eye for one minute.  It was also noted that the Veteran wears glasses.  None of the complaints by the Veteran or notations made by the optometrist indicate that the left eye condition translates into an impairment in work activity.  

The scar of the upper eye lid was evaluated at the November 2010 VA examination.  It appeared totally healed and not painful on examination.  No edema, inflammation, or keloid was seen.  No limitation of motion or function was also noted.

4.  Combined Impact of Service-Connected Disabilities

The Veteran reported his primary issues involve reduced standing and walking, which in turn resulted in his retirement.  The November 2010 VA examiner opined that the residuals from the lower extremity shrapnel wounds would preclude some but not all forms of work.  The examiner opined that the Veteran would be limited to work at a sedentary exertional level.  The Board has considered this assessment in the context of what the medical evidence objectively shows in terms of functional limitations and what the Veteran subjectively states are his limitations.  Ultimately, the lay and medical evidence shows that the Veteran is not precluded from maintaining and sustaining substantial gainful employment in a sedentary position.

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2."). 

The Court in its memorandum decision focused on the Board's failure to weigh certain positive evidence in the Veteran's favor.  It is the Board's responsibility to weigh evidence based on the totality of the circumstances.  When evidence is in relative equipoise, then the benefit of the doubt may be granted to the Veteran.  Here, the evidence is not in relative equipoise and to the contrary supports the Veteran's ability to return to substantially gainful employment at a sedentary exertional level.

The November 2010 VA examiner found that the Veteran retains sufficient functional capacity to engage in sedentary work.  This opinion is based on the examiner's physical evaluation of the Veteran and review of the claims file.  This opinion is not dispositive, but the Board considers it in light of all the other medical evidence, and particularly any findings about the Veteran's functional limitations.  It is the Board's responsibility to evaluate the Veteran's statements and the medical evidence and determine whether it shows he cannot obtain or maintain gainful employment.  Here, his statements clearly show that he retains the functional capacity to be employed in a sedentary position, and he has many years of job experience in an office/customer service environment.  He testified he would sometimes work at the window selling stamps, so he did have customer service/public contact experience, and he had "various duties, some standing, some sitting."  The fact is his statements as to his limitations only show restrictions in positions that would require a higher level of physical exertion, not in sedentary positions.  Although he may not have been able to do his postal clerk job any longer, that does not mean he is incapable of obtaining gainful employment in another position.  He is a college-educated gentleman with experience in an office/customer service environment.

The Board will endeavor to address the deficiencies the Court identified in the prior decision.

First, the Court indicated the Board should consider the Veteran's statement that a physician had informed him pain medication he had been prescribed would affect his ability to complete his responsibilities at work.  Unfortunately, there is nothing in the records to substantiate this statement.  At his hearing, he stated this was a private physician, but when asked if he could provide these records or a statement from that doctor, he indicated he could not.  There are no private medical records in his file.  His VA records show use of acetaminophen and NSAIDs such as ibuprofen or Diclofenac.  At the VA examination in 2010, he reported using ibuprofen for pain but "[n]o chronic medications otherwise."  Therefore, to the extent he was given any medication from a private physician at some point after the VA examination, there is nothing to substantiate that.  He did not know the name of the medication, and he did not provide the records or authorize VA to request them.  As noted more below, in addition to the questions asked at the hearing, he was provided a letter after his case returned from the Court and given another opportunity to submit evidence.  Without any corroborating information, it is purely speculative what medication he was prescribed, and its effects, or what a doctor told him.  

Second, the Veteran has repeatedly stated that he voluntarily retired on March 31, 2010.   The USPS formally reported that he last worked on March 12, 2010.  Although the Veteran has argued that there is a discrepancy between the date he last worked versus the day he actually retired, the Board finds such a discrepancy immaterial to the outcome of his claim.   In reviewing the sick leave slips submitted by the Veteran, he took annual leave for an extended period during his last month of employment, including from March 23 to 31, 2010. 

The Board takes judicial notice of the fact that under either Civil Service Retirement System (CSRS) or Federal Employees Retirement System (FERS), both of which cover USPS employees, if an individual leaves federal service the 4th day through the last day of a month, that individual's retirement will begin the first day of the following month.  An individual is benefited by leaving federal service the last day of the month since that individual's salary would be paid through that day, and he would be entitled to full retirement benefit for the following month effective the first of the next month.  If the individual chose to take annual leave instead of working the remainder of the month, it would be that individual's prerogative to do so.  See Retirement FAQs, Office of Personnel Management, OPM, https://www.opm.gov/retirement-services/retirement-faqs/ (last visited September 1, 2016).  According to the leave slips, even though the Veteran formally retired on March 31, 2010, he chose to take advantage of his ability to take leave up until that date.  In other words, there is no discrepancy between stating the last day he worked (that is, showed up to the office and performed his duties) was March 12 while the last day he was a federal employee was March 31, because for the majority of the dates in between, it appears he chose to use his accrued annual leave.

Next, the Veteran asserts that he took "nearly 70 hours" of leave in March due to his inability to work due to his difficulty standing and walking.  The Board can find no support for such a contention based on the leave slips provided by the Veteran and the contemporaneous treatment records for that month.  

The Veteran took annual leave from 11:00 am to 3:00 pm on March 10, 2010, and he wrote on a copy of the leave slip that he left early due to pain as he could not sit or stand.  He then took a full day of annual leave on March 11, 2010 from 6:00 am to 3:00 pm.  He wrote on a copy of the leave slip that he asked for the entire day off due to pain, and he could not stand or sit for any time the day before.  There are no comments by the authorizing officials as to the reason for the leave on these slips.  However, the Veteran did attend a follow-up visit at the Providence VAMC on March 11, 2010.  His complaints at that visit do not support the allegations he now makes about his physical status on March 10-11.  On March 11, 2010, the Veteran attended a medical appointment in the afternoon at 2:48 pm for a preventative health evaluation.  The Veteran reported feeling well except for shoulder pain.  Back pain was also noted.   However, no mention was made of excruciating lower extremity pain.  Neurological systems and extremities functioned within normal limits.  If the pain was as intense as the Veteran has reported, that he simply could not stand or sit the prior day, it is reasonable to assume he would have reported such symptoms and physical difficulties at that primary care visit when given the opportunity.  Even if the symptoms had totally resolved within that one day period (which is not what the Veteran states, as he describes more of a chronic, persistent problem), the Board finds a reasonable person would still report to their medical professional experiencing such severity of symptoms just the day before as part of his medical history.  The fact that he did not, along with the report of this visit showing no evidence of any difficulty standing or walking that were observed by the evaluating physician, weighs quite heavily against the Veteran's claim, now, that he took leave from work because he was so incapacitated he could not stand or sit for any length of time.

On March 12, 2010, the Veteran took leave from 11:00 am to 3:00 pm.  He again used annual and not sick leave.  He states he left work early due to pain.  However, the leave slip itself directly refutes that allegation.  The leave slip shows the Veteran had requested leave for March 12 one week earlier on March 5, and the slip was signed by him on March 5.  The fact this leave was planned one week in advance directly counters the statement he makes now that he left early that day because of pain.  The allegation he left early on March 12 due to pain is also refuted by the report of a comprehensive assessment at the Providence VAMC on March 15, 2010.  The Veteran reports leaving his job as a postal worker after 25 years due to increased physical pain in his legs; however, during the March 15th appointment, the Veteran reported walking up to 20 minutes a day three to four times per week.  This is in direct contradiction to his claims now that he was having such extreme pain at the time that he had to take leave and retire from his job.  The fact that at that time he actually reported not only an ability to walk, but for 20 minutes multiple times per week, weighs very heavily against the claims he makes now that he could not maintain his job.  The Court stated that the Board failed to state how the Veteran's ability to do such walking indicated he could perform gainful employment.  The reason is that the fact he could perform such physical activity directly and persuasively rebuts his statements that he cannot work because he simply cannot stand, sit or walk for any period of time.  It not only shows that he does, in fact, retain more functional abilities than he reports, but it also directly goes to the probative value to be assigned to his allegations.

Finally, the Veteran was on annual leave from March 23 to 31, 2010.  Again, the leave slip shows this period of annual leave was planned well ahead of time - a month to be exact.  This period of leave was requested on February 23, and signed on that date by the Veteran.  He stated on a copy of this slip that he took this time off because it had become difficult for him to do his job.  Considering he has an 80 percent rating, it is entirely reasonable that he had difficulties.  Difficulty working does not equate to inability to work, however.

Therefore, to be explicitly clear, the Board has considered the Veteran's assertions that he missed 70 hours from work his final month of employment at the Postal Service, but finds his statements are not credible in light of the contemporaneous medical treatment records and the fact much of this leave was planned, not spontaneously taken due to illness or pain.  The medical records contemporaneous with the dates he says he missed work because of pain show no such reports from him of such a severity of disability (i.e., could not stand or could not sit for any length of time), nor do they show any objective findings or observations from the medical professionals that would tend to support his statements.  It is also important to note that the Veteran never reported difficultly with prolonged sitting to his treating professionals, and there are no medical opinions that his service-connected conditions would interfere with prolonged sitting.   

The Board does not dispute that the Veteran likely lost some time at work due to his disabilities.  This does not necessarily mean, however, that his disabilities prevent employment.  In fact, his combined disability rating of 80 percent in effect since 1972 anticipates that his service-connected disabilities would result in lost time from work.  Therefore, even accepting he took time off here and there because of flare-ups, this does not provide evidence that he could not maintain employment, as an 80 percent rating compensates for time off a veteran would need to take because of service-connected conditions and associated pain and functional impairments.  

The Veteran has also argued that the Board should rely on a job change to support his claim.  He asserted that in 1989, the USPS made concessions for him to move from a letter carrier to a postal clerk.  The Veteran asserts that the change was made due to his inability to stand for prolonged periods.  There is no independent documentation as to why the change was made.  Regardless, even if the change was made for the reasons the Veteran states, he was able to work for 25 years after such change until his eventual retirement in 2010.  In other words, he retained the physical capabilities to continue to work in a substantially gainful position once prolonged standing was removed from his job duties.  This supports the Board's conclusion, stated above, that he retains the ability to work in a sedentary position.

The Court stated the Board failed to address the inconsistency between the Veteran's reported change to a new position and the Postal Service's notation to VA that no concessions had been made during his employment.  There is no way to resolve this inconsistency.  It is not known how the person who completed the form on behalf of the Postal Service contemplated the word "concessions," and it is also entirely possible that since the job change reportedly occurred 25 years earlier, that this individual was unaware of the circumstances.  It also sounds from the Veteran's testimony like there were a lot of informal discussions between him and the postmaster, and he clearly never took any formal options available to disabled employees such as requesting time off under the Family Medical Leave Act.  It is also possible, then, that the job change was an informal, internal decision made in this small post office in an attempt to accommodate the Veteran, and with nothing formal in his personnel file documenting his disabilities, the person completing the form simply had no knowledge any concessions had ever been made.  Regardless, the Board accepts that the Veteran moved to a less physically demanding job in the 1980s, but as the Court points out, just as his ability to work successfully for many years is not necessarily relevant to whether he can work now, the fact that he was unable to complete physically demanding duties over 25 years ago is irrelevant as to whether he can now complete sedentary duties, which is all the Board is concluding.  

The representative argues the Veteran's ability to maintain his job at the Postal Service is irrelevant here, because the question at hand concerns his current ability to maintain employment, not his past ability.  The Board agrees with that general statement.  However, here, the Veteran filed his unemployability claim contemporaneously with his retirement from the Postal Service.  Therefore, in the particular circumstances of this case, while the distant past is certainly not relevant, his ability to maintain his employment and the circumstances surrounding his retirement in 2010 are directly contemporaneous with and therefore relevant to his TDIU claim. 

In finding the Veteran is able to do sedentary work, the Board notes that the job as a postal clerk was not, in fact, entirely sedentary. It required a mix of standing and sitting tasks throughout the day.  Even if the Veteran could no longer work as a postal clerk, he still retains the physical abilities to perform a position requiring less exertional effort - especially with transferable skills that come from being a postal clerk for decades in conjunction with the Veteran's college education, which would allow him to perform a variety of administrative functions.  In evaluating the medical evidence, the Veteran's complaints involved prolonged standing and walking.  He never mentioned issues with prolonged sitting in any of the available treatment records, and no such limitations have been identified by any treating or evaluating source.  In conclusion, the Board finds a TDIU not warranted.

II.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In the present case, required notice was provided by a letter dated in September 2010, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above. The letter also informed the Veteran how disability ratings and effective dates were established and the criteria for establishing TDIU.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Post-service VA treatment records have been obtained and associated with the claims file.  The Social Security Administration indicated it did not have any records for the Veteran, and the Veteran did not indicate he received any relevant private treatment.  Since the Court's memorandum decision, the Veteran has not indicated that he continues to receive treatment for the service-connected conditions, nor did he identify any medical providers he wanted VA to request records from.  Therefore, there is no indication in the record that additional relevant evidence exists that has not been obtained. 

The Veteran was also provided with a hearing before the undersigned Veterans Law Judge via videoconference in May 2014.  When a Veterans Law Judge conducts a hearing, she must fulfill two duties to comply with the regulation. 38 C.F.R. 3.103(c)(2), Bryant v. Shinseki, 23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the Veterans Law Judge fully explained the issue on appeal.  At the hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans.  The Veterans Law Judge and the representative asked questions regarding the nature and etiology of the Veteran's claimed TDIU.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims file, but no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The Board finds the examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeal. The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.  

After the Court's memorandum decision, the Veteran was provided a letter informing him he had 90 days to present additional evidence or argument.  There has been no allegation from him that his conditions have worsened in any way since the last VA examinations, that would require remanding for a new examination.  He also did not submit any treatment records suggesting worsening.  Generally, reexamination is warranted when there is evidence indicating that there has been a material change in the severity of a service-connected disability.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  The last examination reports from 2010 were thorough and consistent with the Veteran's testimony in 2014 as to the symptoms he experiences.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

A TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


